TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                        NO. 03-08-00234-CV


                                      G. W. Sneed, Appellant

                                                   v.

 Jackson National Life Distributors, Inc. d/b/a Jackson National Life Insurance, Appellee


   FROM THE DISTRICT COURT OF RUNNELS COUNTY, 119TH JUDICIAL DISTRICT
      NO. 14,120, HONORABLE GARLAND B. WOODWARD, JUDGE PRESIDING



                             MEMORANDUM OPINION


               G. W. Sneed appeals a final judgment that was signed on March 17, 2008. The

clerk’s record was due on May 16, 2008. No clerk’s record has been filed due to appellant’s failure

to pay or make arrangements to pay the clerk’s fee for preparing the clerk’s record.

               If the trial court fails to file the clerk’s record due to appellant’s failure to pay or make

arrangements to pay the clerk’s fee for preparing the clerk’s record, the appellate court may dismiss

the appeal for want of prosecution unless the appellant was entitled to proceed without payment of

costs. Tex. R. App. P. 37.3(b).

               Because appellant has failed to pay or make arrangements to pay the clerk’s fee for

preparing the clerk’s record, this appeal is dismissed for want of prosecution.
                                          Diane M. Henson, Justice

Before Justices Patterson, Waldrop and Henson

Dismissed for Want of Prosecution

Filed: August 14, 2008




                                                2